Exhibit 5(b) February 9, 2010 Florida Power & Light Company 700 Universe Boulevard Juno Beach, Florida 33408 Ladies and Gentlemen: We have acted as counsel to Florida Power & Light Company, a Florida corporation (the “Company”) in connection with the authorization, issuance and sale by the Company of $500,000,000 aggregate principal amount of First Mortgage Bonds, 5.69% Series due March 1, 2040 (the “Bonds”), issued under the Mortgage and Deed of Trust dated as of January1, 1944, as the same is supplemented by one hundred and fifteen indentures supplemental thereto, the latest of which is dated as of February 1, 2010 (such Mortgage as so supplemented being hereinafter called the “Mortgage”) from the Company to Deutsche Bank Trust Company Americas, as Trustee (“Mortgage Trustee”). We have participated in the preparation of or reviewed (1) Registration Statement
